Citation Nr: 1528673	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin.

The November 2009 rating decision also denied entitlement to service connection for bilateral hearing loss and tinnitus and the Veteran submitted a timely notice of disagreement as to these issues.  However, in a February 2012 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran has not expressed disagreement with any aspect of these determinations.  Since this represents a full grant of these benefits, such are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This matter was previously before the Board in October 2014 when it was remanded for additional development and consideration.  It now returns for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The November 2011 VA respiratory conditions VA examination report noted x-ray findings, in part, of hyperexpansion consistent with a degree of obstructive pulmonary disease and mild coarsening to the bronchovascular pattern, which was favored as chronic.  However, the evidence of record does not contain an opinion addressing the November 2011 VA respiratory conditions examination report x-ray findings.  Specifically, while the December 2014 VA examiner found the Veteran's symptoms of chest pain and shortness of breath were not associated with a clinical diagnosis, such did not specifically address the November 2011 VA chest x-ray findings of hyperexpansion and mild coarsening to the bronchovascular pattern.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, the Board finds an addendum medical opinion is warranted.  

Additionally, as noted in the the October 2014 Board remand, the Veteran's military occupational specialty was that a fuel specialist and thus opinion should also address the claim on the basis of in-service environmental exposure to fuel, gas, and fumes.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who offered the December 2014 opinions, or suitable substitute.  The entire claims file, to include a complete copy of this remand, is to be made available to and reviewed by the examiner in conjunction with the study of this case.  The need for any further testing and/or examination is left to the discretion of the medical professional offering the addendum opinion.

After review of the record, and with consideration of the Veteran's lay statements, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any identified respiratory disability associated with hyperexpansion and/or mild coarsening to the bronchovascular pattern, noted on the November 2011 VA respiratory conditions examination report findings, was present in service, was caused by service, or is otherwise related to service, to include the Veteran's in-service environmental exposure to fuel, gas, and fumes.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.
 
2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Vetrean has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




